COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 RAYMUNDO NETTLES,                                              No. 08-19-00187-CR
                                                 §
                           Appellant,                              Appeal from the
                                                 §
 v.                                                              34th District Court
                                                 §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                 §
                            State.                              (TC# 20180D02785)
                                                 §
                                         O R D E R

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the reply brief until February 25, 2021. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ordered that the Hon. Joseph D. Vasquez, the Appellant’s attorney, prepare the

Appellant’s Reply Brief and forward the same to this Court on or before February 25, 2021.

       IT IS SO ORDERED this 26th day of January, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.